                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FLORA DUKES, et al.                                                             PLAINTIFFS

v.                                                              CIVIL NO. 4:18-CV-063-JMV

QUALITY MENTAL HEALTH, INC., f/k/a IFE HELP, INC., BEACON HARBOR, INC.,
BEACON HARBOR II, INC., & REGION VI COMMUNITY MENTAL HEALTH
COMMISSION D/B/A LIFE HELP

                                                                              DEFENDANTS

                           ORDER GRANTING JOINT MOTION
                   TO SEAL CONFIDENTIAL SETTLEMENT AGREEMENT

       Having reviewed the Parties’ Joint Motion to Seal Confidential Settlement Agreement, and

seeing that sealing the Confidential Settlement Agreement would preserve the material term of

confidentiality negotiated by the Parties, and seeing no prejudice to any party by allowing the

Confidential Settlement Agreement to be sealed, it is hereby:

       ORDERED that the Parties’ request is GRANTED.

       Dated this the 21st day of June, 2019.



                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
